Citation Nr: 1814344	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-89 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as due to exposure to herbicides.  

2.  Entitlement to service connection for skin cancer including as due to exposure to herbicides.  

3.  Entitlement to service connection for uric acid nephrolithiasis (claimed as kidney condition with kidney stones and infections and kidney problems) including as due to exposure to herbicides.  

4.  Entitlement to service connection for ischemic heart disease including as due to exposure to herbicides.

5.  Entitlement to service connection for ear infections including as secondary to service-connected maxillary sinusitis disability.

6.  Entitlement to service connection for Asian flu.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for permanent loss of teeth including as secondary to service-connected maxillary sinusitis disability.

9.  Entitlement to service connection for prostate disorder.

10.  Entitlement to service connection for fatigue.

11.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1974

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in May 2009, November 2011 and August 2016.  The Veteran disagreed and perfected this appeal as to the 11 issues listed above.

In December 2013 and November 2017, the Veteran filed Substantive Appeals via VA Form 9, requesting a hearing before a Veterans Law Judge.  He failed to appear at the hearing scheduled to be held in January 2018, and he has not provided any good cause nor has he requested rescheduling of the hearing.  His hearing request is therefore deemed to have been withdrawn.  

The issues of the initial rating for TBI and service connection for fatigue, tinnitus, ear infections and permanent loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Asian flu and residuals are not currently manifest, was not manifest during service, and is not related to service.  

2.  A prostate disorder was not manifest during service and is not otherwise related to service; prostate cancer is not manifest.

3.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his current diabetes mellitus manifested in service, or within one year of separation from service, or that it otherwise is attributable to service.

4.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his current ischemic heart disease manifested in service, or within one year of separation from service, or that it otherwise is attributable to service.

5.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his current skin cancer manifested in service, or within one year of separation from service, or that it otherwise is attributable to service.

6.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his current kidney disorder manifested in service, or within one year of separation from service, or that it otherwise is attributable to service.


CONCLUSION OF LAW

1.  Asian flu was not incurred in or aggravated by service.  38 U.S.C. § 1110, (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for skin cancer are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for kidney disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Legal Criteria

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as diabetes mellitus, malignant tumors, calculi of the kidney, cardiovascular-renal disease and endocarditis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for disability which is proximately due to, aggravated by or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

Service connection for certain diseases, including diabetes mellitus, ischemic heart disease and prostate cancer may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide agent applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. 

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

	Asian Flu

Service treatment records do not show any chronic disease characterized as Asian flu.  Post service, VA treatment records show that the Veteran routinely received flu shots at VA from approximately 2008, and he reported getting the flu during the 2006-2007 flu season.  However, there is no current diagnosis of Asian flu or residuals of a flu episode.

While the Veteran is competent to report pain and other lay-observable symptoms, he is not competent to diagnose himself with Asian flu or attribute his pain and symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The critical issue in this case is whether the Veteran has a current disability of Asian flu.  The preponderance of the evidence compels the conclusion that there is no such disability, and the claim must be denied for this reason.  To the extent that the Veteran contends that there is current disability, his assertions are outweighed by the negative treatment record which would be expected to contain documentation of the condition, and as noted he is not competent to make such a diagnosis.

Here, there is no functional impairment and his complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable, and the claim must be denied.

      Prostate Disorder

The Veteran seeks service connection for prostate disability.  While the Veteran is competent to report pain and symptoms, as that is a lay-observable symptom, he is not competent to diagnose himself with prostate cancer or attribute his symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.  

Neither service treatment records nor VA nor private treatment records show a diagnosis of prostate cancer, and in fact an August 2012 biopsy of the prostate was negative.  Presumptive service connection pursuant to 38 C.F.R. §§  3.307, 3.309 is thus not for consideration.  Rather, VA treatment records dated from April 2008 reflect findings of enlarged prostate or benign prostate hyperplasia.  

As to the current benign prostate hyperplasia, this condition was diagnosed many years following service and is not otherwise noted to be related to service by any competent evidence.  The Board emphasizes the multi-year gap between discharge from active duty service (1974) and evidence of disability in 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)  

In short, there is no competent and credible evidence of record of a current diagnosis of prostate cancer, and to the extent that there is the condition of benign prostate hyperplasia, it was not incurred or manifested in service or for many years following service, and has not been shown to be otherwise related to service.  No medical professional has asserted that the condition is in any way related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

	Diabetes, Skin Cancer, Kidney Problems and Ischemic Heart Disease Due to Agent Orange Exposure

The Veteran did not set foot on land in the Republic of Vietnam and he does not contend otherwise.  He was not awarded the Vietnam Service Medal.  He asserts exposure to a substance he believes was Agent Orange while spraying weeds on base to include in Hawaii and Okinawa, and being on a base where Agent Orange was stored in Florida.  He submitted Google Map aerial pictures of the areas in Hawaii and Okinawa.  

Again, as a layperson, the Veteran is competent to report that which is capable of his lay observation; however, there is no indication that he has the medical or scientific training or expertise to identify herbicides to which he was reportedly exposed during service.  See 38 U.S.C. § 1154 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay statements that the substances stored at and/or used around these facilities was Agent Orange are entitled to no probative weight in determining whether the Veteran had herbicide agent exposure in Florida, Hawaii or Okinawa.  Moreover, participation in landscape operations at a base is not consistent with his rank, clearances, and occupation as a radio operator. 

A December 2007, the National Personnel Records Center (NPRC) report confirms no evidence of the Veteran being exposed to herbicides.  A November 2011 VA Memorandum constituted a formal finding of a lack of information required for herbicide exposure outside of Vietnam.  After following all procedures, the RO found there was insufficient information to corroborate the herbicide exposure described by the Veteran to send the matter to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient evidence to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Available records and resources did not provide for the use of tactical herbicides by the USMC at the facilities identified by the Veteran.  Therefore, exposure to any of the designated tactical herbicides could not be conceded.  

The Board finds that this memorandum, which is consistent with the initial NPRC report, to be from a competent source, adequately supported and of the highest probative value when weighed against the other evidence of record.  As such, the Board further finds the Veteran's contentions of herbicide agent exposure in these locations to be outweighed by this more probative evidence to the contrary.

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis for these claims.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service treatment records do not show complaint of, treatment for, or diagnosis of diabetes mellitus, skin cancer, kidney problems or ischemic heart disease.  The Veteran was first diagnosed and treated for these conditions many years after service.  An April 1974 VA general medical examination did not show any of these disorders.  Diabetes appears to have first been treated in approximately 2000, kidney stones reportedly have been present since 1989, basal cell carcinoma/squamous cell carcinoma skin cancer was first treated in 2007 and ischemic heart disease in February 2011.  

Additionally, no credible medical opinion evidence has been submitted indicating there is a nexus between the Veteran's diabetes mellitus, skin cancer, kidney problems or ischemic heart disease, first noted decades following service, and his period of active service.  Moreover, the Veteran himself has not advanced any theories that these conditions are related to service other than to say that they are due to herbicide exposure.  

It is uncontroverted that the current diabetes mellitus, skin cancer, kidney problems and ischemic heart disease initially manifested many years following service.  Medical records during the interim periods between service separation and diagnoses provide documentation of a lack of the disabilities.  The Board emphasizes the multi-year gap between discharge from active duty service and evidence of disability decades later for each of these disabilities.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  Here, the disorders were not manifest during service or within one year of separation and he did not have characteristic manifestations sufficient to identify any such disease entity.

In short, there is no credible evidence of record that the currently diagnosed diabetes mellitus, skin cancer, kidney problems or ischemic heart disease were incurred or manifested in service, manifested in service or within the first post-service year, or are otherwise related to service.  Because there is no credible lay or medical evidence of an injury or onset of manifestations of a disease in service, the criteria for providing a VA examination are not met.  38 C.F.R. § 3.159(c)(4).  As such, the preponderance of the evidence is against the claims and service connection is not warranted on any basis.  

The record does not suggest a relationship between these conditions and the Veteran's service besides his own lay statements.  As previously discussed, the Board finds the Veteran's lay statements regarding Agent Orange or other tactical herbicide exposure to be of no probative value.  He has not contended that diabetes mellitus, skin cancer, kidney problems or ischemic heart disease began during service or is otherwise related to service, and there is no evidence of record to suggest that this is the case.  As such, the preponderance of the competent and credible evidence of record weighs against the claims, the benefit-of-the-doubt rule is inapplicable, and the claims must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
      Additional Consideration

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for Asian flu is denied. 

Service connection for prostate disorder is denied.

Service connection for diabetes mellitus including as due to exposure to herbicides, is denied.

Service connection for skin cancer including as due to exposure to herbicides, is denied.

Service connection for uric acid nephrolithiasis (claimed as kidney condition with kidney stones and infections and kidney problems) including as due to exposure to herbicides, is denied.

Service connection for ischemic heart disease including as due to exposure to herbicides, is denied. 





REMAND

VA medical examinations are warranted prior to Board review of these matters in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159 (2017).

	 TBI rating and Service Connection for Fatigue

Additional examination is warranted to assess the current manifestations of TBI.  The Veteran's TBI is currently rated as 10 percent disabling based on a finding that the Veteran is a Level 1 in severity in two of the ten important facets of TBI, and Level 0 in all the other areas.  See 38 C.F.R. §  4.124a, DC 8045.  However, the Veteran has recently reported that he has more severe issues with balance, dizziness and confusion that limit what he physically can do safely on a daily basis.  See November 2017 VA form 9 and June 2017 VA form 21-4138.  The VA examination for TBI, dated in July 2016, was conducted primarily to determine whether the condition was related to service, and does not reflect these complaints.  In light of these credible complaints that his disability picture has increased in severity since his last examination with regard to TBI, another examination must be afforded to accurately assess his current level of TBI.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to his claim of service connection for fatigue, he has asserted this is a manifestation of TBI.  See March 2010 VA form 21-4138.  This contention has not been addressed.  As such, this should be addressed during the examination and re-adjudicated thereafter.  

	  Service Connection for Ear Infections And Permanent Loss Of Teeth Including As Secondary To Service-Connected Maxillary Sinusitis Disability

The Veteran claims that he lost several teeth and developed ear infections as a result of his repeated sinus infections caused by the service-connected sinus disability.  See March 2010 VA form 21-4138.  The record documents that he has permanent loss of teeth and that he has been treated for otitis media along with nasal/sinus-related conditions.  See November 2008 VA dental examination and June 1975 VA treatment note.  The record does not adequately these contentions of service-connection on a secondary basis as to the current disabilities.  Under the circumstances, the Board finds that examination to determine is warranted to determine whether it is as likely as not that any current ear infection and or permanent loss of teeth is proximately due to the service-connected maxillary sinusitis disability.  

	Service Connection for Tinnitus

The Veteran asserts that he has ringing in his ears related to service.  See March 2010 VA form 21-4138.  The Board concedes that, as a radio operator and a Marine with rifle and pistol badges, he was likely exposed to acoustic trauma in service.  There has been no VA examination for tinnitus.  Under the circumstances, he should be afforded VA examination to assess whether he currently has tinnitus that is due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon) to ascertain the current nature and severity of his service-connected TBI residuals.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's TBI residuals, including balance problems, dizziness and confusion, noting frequency and severity.  The examiner's attention is invited to the June and November 2017 written statements of the Veteran detailing his problems with balance, dizziness and confusion.  The examiner should also address whether fatigue is a manifestation of the Veteran's TBI, or whether there is a separate disability characterized by fatigue that is proximately due to or aggravated by the TBI.  The examiner's attention is invited to the March 2010 written statement of the Veteran that there is causal connection between his TBI and fatigue.  

2.  Schedule examination for permanent loss of teeth and ear infections by a qualified examiner.  The claims file must be made available to the examiner(s) designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify any current ear infections and permanent loss of teeth.  Then, with respect to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition was first manifest during active service or is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected disability, to specifically include sinus disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The Veteran also should be afforded a VA examination by an appropriate examiner to determine whether it is at least as likely as not that any diagnosed tinnitus is etiologically related to service.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any tinnitus present during the period of this claim as to whether there is a 50 percent or better probability that the disability began in or is etiologically related to service or service-connected disability.

The examiner should also address whether it is at least as likely as not that tinnitus was caused or aggravated (i.e., worsened beyond the natural progress) by service-connected disability to include sinus disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


